Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  
Please amend “of. Pentaerythritol” to “of pentaerythritol”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanna et al (20170115778) in view of Bierkamp (CN101240124A) in view of in view of Umehara et al (WO2017164155)(Examiner cites the English equivalence, US20190103521, below). 
Kanna teaches a laminated material. 
Kanna, paragraph 35 of the PGPUB, teaches a laminated material comprising a base material, a first transparent resin layer, and a second transparent resin layer that is 
Kanna, paragraph 67 of the PGPUB, teaches the base material can be a resin film. 
Kanna, paragraph 68 of the PGPUB, teaches a base material include a polyethylene terephthalate film, a cellulose triacetate film, a polystyrene film, and a polycarbonate film, and among these, a biaxially stretched polyethylene terephthalate film is particularly preferred.
Kanna, paragraph 75 of the PGPUB, teaches it is preferable that the organic solvent-based resin composition used for forming the first transparent resin layer includes a binder polymer, a photopolymerizable compound, and a photopolymerization initiator.
Kanna, paragraph 83 of the PGPUB, teaches among the polymers that utilize these reactions, a polyurethane derivative obtainable by a reaction between a polyol and a polyisocyanate compound is preferred, it is more preferable to use a polyvalent amine in combination as a chain extending agent, and it is particularly preferable to introduce the above-mentioned polar groups into the polymer chain to obtain an ionomer type polymer.

Kanna, paragraph 104 of the PGPUB, teaches it is preferable that the second curable transparent resin layer includes metal oxide particles, from the viewpoint of controlling the refractive index of the second curable transparent resin layer in the range described above. In the second curable transparent resin layer, the metal oxide particles may be included at an arbitrary proportion depending on the type of the polymer or the polymerizable compound used; however, in the second curable transparent resin layer, the metal oxide particles are included preferably at a proportion of 40% to 95% by mass with respect to the solid content of the second curable transparent resin layer.
 Kanna, paragraph 100 of the PGPUB, teaches titanium oxide, titanium composite oxide, zinc oxide, zirconium oxide, indium/tin oxide, and antimony/tin oxide are more preferred. 
Although Kanna teaches metal oxide particles, Kanna does not teach specifically using ZnO particles. 
Bierkamp teaches ZnO with PIBSA and analogous molecules yields a hydrophobic powder. The powder can provide improved optical clarity when incorporated into a polymer matrix in comparison to untreated hydrophilic ZnO.
Bierkamp teaches polyisobutenyl succinic anhydride (PIBSA) surface modification ZnO nanoparticle incorporated into water-borne coatings results in a transparent relatively and low haze film. A haze value of 2 or greater is distinguished by 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the hydrophobic ZnO as taught by Bierkamp as the metal oxide particles as taught by Kanna to obtain second transparent resin layer having a haze level of 1.5 or less and therefore having a good optical performance and further an ultraviolet range extraordinary block and the excellent transparency in visible-range.
Although the references teach a first transparent resin layer, the references do not teach an organic dye in the first transparent resin layer. 
Umehara teaches a laminated member. 
Umehara, paragraph 35 of the PGPUB, teaches a resin layer containing an ultra violet light absorbent on at least one side of the laminated film.
Umehara, paragraph 36 of the PGPUB, teaches the ultraviolet light absorbent contains an ultraviolet light absorbent having a skeleton of any of anthraquinone, azomethine, indole, triazine, naphthalimide, and phthalocyanine.
Umehara, paragraph 254 of the PGPUB, teaches the ultraviolet light absorbent indicates a component that absorbs light with a wavelength of 300 nm or longer and 410 nm or shorter and other than thermoplastic resins. By containing the ultraviolet light absorbent, transmittance - reflectance in a wavelength of 300 nm or longer and 410 nm or shorter at an incident angle of 10° is preferably 10 % or higher.

Umehara, paragraph 274 of the PGPUB, teaches it is known that the triazine skeleton is higher in thermal decomposition temperature and is more excellent in long - term stability than a benzotriazole skeleton and a benzophenone skeleton generally used in ultraviolet light absorbents, and the triazine skeleton is suitable for laminated films for display use that requires to retain performance over the long term. In addition, the triazine skeleton is low in a melting point, thereby producing effects of not only reducing the surface precipitation of the ultraviolet light absorbent itself as a solid component but also making it difficult for oligomers and other highly sublimable ultraviolet light absorbents to be precipitated, and thus the triazine skeleton can be suitably used. 
Umehara, example 23, teaches incorporated a triazine ultraviolet light absorbent in a resin layer in the amount of 3 wt%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a triazine ultraviolet light absorbent in the amount of 3 wt% as taught by Umehara in the undercoat as taught by the references above as a high ultra 
A base material include a polyethylene terephthalate film, a cellulose triacetate film, a polystyrene film or polycarbonate film as taught by the references reads on a polymer base as claimed in claim 1. 
A triazine skeleton ultraviolet light absorbent as taught by the references reads on an organic dye as claimed in claim 1. 
A first transparent resin layer comprising a binder polymer, a photopolymerizable compound, a photopolymerization initiator and an ultraviolet light absorbent as taught by the references reads on an undercoat comprising UV absorbing organic dyes and a photocurable binder resin as claimed in claim 1. 
A second transparent resin layer comprising hydrophobic ZnO particles and a photocurable resin as taught by the references reads on an overcoat layer comprising UV blocking inorganic particles and photocurable binder resin as claimed in claim 1. 
A laminated material comprising a base material, a first transparent resin layer, and a second transparent resin layer that is disposed adjacently to the first transparent resin layer, in this order as taught by the references reads on a film comprising in sequence a polymer base, undercoat layer and overcoat layer as claimed in claim 1. 
The laminated material as taught by the claims is the same film as claimed in claim 1 and therefore it would be expected that the laminated material as taught by the references would have a first transmittance of the film after a light resistance test of 3 times or less a second transmittance of the film before the light resistance test, when 

Regarding claim 2, the laminated material as taught by the claims is the same film as claimed in claim 1 and therefore it would be expected that the laminated material as taught by the references would have a third transmittance at 430 nm of at least 60% as claimed in claim 2. 

Regarding claim 3, Bierkamp teaches polyisobutenyl succinic anhydride (PIBSA) surface modification ZnO nanoparticle incorporated into water-borne coatings results in a transparent relatively and low haze film. A haze value of 2 or greater is distinguished by human eye easily. For the good optical performance, level of haze should be 1.5 or preferably lower. Hydrophobic ZnO dispersion also provides an ultraviolet range extraordinary block and the excellent transparency in visible-range.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the hydrophobic ZnO as taught by Bierkamp as the metal oxide particles as taught by Kanna to obtain second transparent resin layer having a haze level of 1.5 or less and therefore having a good optical performance and further an ultraviolet range extraordinary block and the excellent transparency in visible-range.

Regarding claim 4, Umehara teaches a triazine skeleton UV absorbent. 


Umehara, example 23, teaches incorporated a triazine ultraviolet light absorbent in a resin layer in the amount of 3 wt%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a triazine ultraviolet light absorbent in the amount of 3 wt% as taught by Umehara in the undercoat as taught by the references above as a high ultra violet cutting effect can be obtained efficiently with a small amount of the ultraviolet light absorbent, whereby a low cost ultraviolet cutting film can be achieved. 

Regarding claim 6, Kanna, paragraph 97 of the PGPUB, teaches most preferable that the second transparent resin layer contains particles having a refractive index of 1.90 or higher.

Regarding claim 7, Kanna, paragraph 101 of the PGPUB, teaches the average primary particle diameter of the metal oxide particles is preferably 1 to 200 nm, and particularly preferably 3 to 80 nm. 



Regarding claim 9, Bierkamp, paragraph 104 of the PGPUB, teaches in the second curable transparent resin layer, the metal oxide particles are included preferably at a proportion of 40% to 95% by mass with respect to the solid content of the second curable transparent resin layer.

Regarding claim 10, Kanna, paragraph 87 of the PGPUB, teaches the photopolymerizable compound used for the organic solvent-based resin composition include pentaerythritol tri(meth)acrylate, dipentaerythritol hexa(meth)acrylate, dipentaerythritol penta(meth)acrylate, hexanediol di(meth)acrylate, trimethylolpropane tri(acryloyloxypropyl) ether. 

Regarding claim 11, Kanna, paragraph 193 of the PGPUB, teaches the layer thickness of the first transparent resin layer is preferably 1 μm or more, more preferably 1 to 15 μm. 

Regarding claim 12, Kanna, paragraph 199 of the PGPUB, teaches in regard to the laminated material of the invention, the film thickness of the second transparent resin layer is preferably 500 nm or less. 


Regarding claim 13, the references teach the resin in the undercoat layer is different than the rein in the overcoat layer. 

Regarding claim 14, Kanna, paragraph 87 of the PGPUB, teaches the photopolymerizable compound used for the organic solvent-based resin composition include pentaerythritol tri(meth)acrylate. 

Regarding claim 15, Kanna, paragraph 147 of the PGPUB, teaches the polymerizable compound can be pentaerythritol triacrylate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use any derivative of pentaerythritol triacrylate such as pentaerythritol tri(meth) acrylate as long as the derivative has the ability to polymerize. 



Regarding claim 17, Kanna, paragraph 58 of the PGPUB, teaches the laminated material of the invention having first and second transparent resin layers is laminated on a transparent electrode pattern of a capacitance-type input device by lamination and cured by exposure to light or the like.
Kanna, paragraph 59 of the PGPUB, teaches an example of a desired pattern obtained by curing the first transparent resin layer and the second transparent resin layer.
Kanna, paragraph 181 of the PGPUB, teaches the first transparent resin layer and the second transparent resin layer may be thermally curable, may be photocurable, or may be thermally curable and photocurable.
Kanna, paragraph 290 of the PGPUB, teaches regarding the light source for the exposure, any light Source that can emit light having a wavelength in the range capable of curing the first transparent resin layer and the second transparent resin layer (for example, 365 nm or 405 nm), can be appropriately selected and used. 
Kanna, paragraph 306 of the PGPUB, teaches it is preferable that the method for producing a transparent laminate of the invention includes a step of simultaneously curing the first transparent resin layer and the second transparent resin layer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cure the layers individually or simultaneously as long as the final product results in a laminate material. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanna et al (20170115778) in view of Bierkamp (CN101240124A) in view of in view of Umehara et al (WO2017164155)(Examiner cites the English equivalence, US20190103521, below) as applied to claim 1 and further in view of Gao et al (20060132030). 
Although Kanna, paragraph 3 of the PGPUB, teaches an image display device including a capacitance-type input device that is capable of detecting the position of contact of a finger as a change in capacitance and a transparent laminate that can be used for the capacitance type input device, the references do not teach a specific image display device. 
Gao, paragraphs 8-9 of the PGPUB, teaches solid-state organic light-emitting diode (OLED) image display devices utilize current passing through thin films of organic material to generate light. The color of light emitted and the efficiency of the energy conversion from current to light are determined by the composition of the organic thin-film material. Different organic materials emit different colors of light.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the image display device as taught by the references can be an OLED device as taught by Gao as Gao teaches OLED are one specific type of image display devices that comprise laminates. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20020168494 teaches a photopolymerizable composition for a photosensitive thermal recording material which is highly sensitive to rays having a wavelength of less than 450 nm and which is capable of forming thereon detailed and high-contrast images of high quality with no yellowish fog in the background area around the images even when exposed with a relatively low-power light source.
Nagata, paragraph 105 of the PGPUB, teaches examples of the organic dyes include merocyanine dyes, coumarin skeleton-containing dyes, merostyryl dyes, oxonole dyes, hemioxonole dyes, triarylmethane dyes, xanthene dyes, anthracene dyes, rhodamine dyes, acridine dyes, aniline dyes, azo dyes, azomethine dyes, cyanine dyes, carbocyanine dyes, dicarbocyanine dyes, tricarbocyanine dyes, hemicyanine dyes, styryl dyes, azine dyes, oxazine dyes, thiazine dyes, quinoline dyes, thiazole dyes 
Nagata, paragraph 112 of the PGPUB, teaches the amount of the organic dye to be included in the photopolymerizable composition is not specifically defined, but preferably falls between 0.05 and 3% by weight, more preferably between 0.1 and 1% by weight of the overall weight of the composition.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEFANIE J COHEN/Examiner, Art Unit 1732